Name: Commission Regulation (EEC) No 3730/81 of 21 December 1981 fixing reference prices for fishery products applicable until 31 December 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/30 Official Journal of the European Communities 29 . 12. 81 COMMISSION REGULATION (EEC) No 3730/81 of 21 December 1981 fixing reference prices for fishery products applicable until 31 December 1982 purpose, and otherwise the lower of those limits, should be used in determining reference prices ; Whereas the reference prices for the products listed in Annex II to Regulation (EEC) No 100/76 must be derived from the guide prices therefore and fixed by reference to the price level at which intervention measures in respect of these products become appli ­ cable ; whereas the reference prices for these products should therefore be fixed at 85 % of the guide prices fixed by Council Regulation (EEC) No 3622/81 of 15 December 1981 (4); Whereas, for the products listed in Annex IV (B) to Regulation (EEC) No 100/76, reference prices are determined on the basis of the reference pice for the fresh product ; Whereas the situation on the Community import market for frozen products as specified in Annex IV (B) to Regulation (EEC) No 100/76 may make it necessary to take measures to protect Community producers, particularly as frozen products may be used in place of fresh products ; whereas it is therefore necessary to fix a reference price for these products which takes into account the normal relationship between the fresh and frozen product in their different stages of processing ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 (2), and in particular the first subparagraph of Article 19 (6) thereof, Whereas Article 19 ( 1 ) of Regulation (EEC) No 100/76 provides inter alia for the fixing each year of reference prices valid in the Community for the products listed in Annexes I (A) and (C), II and IV (B) to that Regulation ; Whereas Article 19 (2) of the aforesaid Regulation provides that for the products listed in Annex I (A) and (C) thereto such price is to be equal to not less than 60 % and not more than 90 % of the guide price ; Whereas the guide prices, applicable until 31 December 1982, for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 have been fixed by Council Regulation (EEC) No 3621 / 81 of 15 December 1981 (3) ; Whereas it is essential to fix reference prices if appro ­ priate measures are to be applied to protect Commu ­ nity production ; whereas the implementation of such measures is closely linked with those taken within the Community to stabilize markets, in particular by the application of the system of withdrawal prices, that is prices below which producers' organizations will not put for sale the produce of their members ; whereas the reference price must be fixed by applying to the guide price a percentage lying within the limits used in applying the withdrawal price ; whereas this percen ­ tage must be based in particular on the supply and demand situation on the market ; Whereas for these reasons the withdrawal prices, to the extent that these lie within the limits set for this HAS ADOPTED THIS REGULATION : Article 1 The reference prices applicable until 31 December 1982 for the products listed in Annexes I (A) and (C), II and IV (B) to Regulation (EEC) No 100/76 shall be as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1982. (') OJ No L 20 , 28 . 1 . 1976, p . 1 . I 1) OJ No L 359 , 31 . 12 . 1980 , p . 13 . P) OJ No L 363 , 18 . 12 . 1981 , p . 1 . (4) OJ No L 363, 18 . 12 . 1981 , p . 3 . 29 . 12. 81 Official Journal of the European Communities No L 373/31 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1981 . For the Commission Giorgios CONTOGEORGIS Member of the Commission No L 373/32 Official Journal of the European Communities 29 . 12. 81 ANNEX I. Reference prices for the products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 Products Reference price (ECU/tonne) 1 . Herrings 243 2 . Sardines : (a) Atlantic 377 (b) Mediterranean 283 3 . Redfish 572 4 . Cod 653 5 . Saithe 389 6 . Haddock 509 7 . Whiting 417 8 . Mackerel 193 9 . Anchovies 350 10 . Plaice 523 S 'T, ( 30 . 4. 1982 rAn \ from 1 . 5 , to \ 31 . 12 . 1982 11 . Hake (Merluccius spp) 1 562 12 . Shrimps of the genus Crangon spp 778 1 . II . Reference prices for the products listed in Annex II to Regulation (EEC) No 100/76 Products Reference price (ECU/tonne) 1 . Sardines 331 2 . Sea-bream, of the species Dentex dentex and Pagellus 884 3 . Squid (Loligo spp) 1 748 4 . Squid (Ommastrephes sagittatus , Todarodes sagittatus, Illex spp) 879 5 . Cuttlefish of the species Sepia officinalis, Rossia macrosoma, Sepiola rondeleti 1 159 6 . Octopus 856 III . Reference prices for frozen products listed in Annex IV (B) to Regulation (EEC) No 100/76 Products Presentation Reference price (ECU/tonne) 1 . Cod Whole 755 fillets 1 659 2 . Saithe Whole 498 fillets 1 035 3 . Haddock Whole 621 fillets 1 545 4 . Redfish (Sebastes marinus) Whole 675 fillets 1 293 5 . Mackerel Whole 313 fillets 608 6 . Hake (Merluccius spp) Whole 599 fillets 947